Citation Nr: 9920139	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  96-15 395	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to a rating higher than 30 percent for service-
connected post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel 

INTRODUCTION

The veteran served on active duty from January 1966 to 
November 1967.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a May 1995 rating 
decision by the VA RO which granted service connection for 
PTSD and assigned a 10 percent evaluation.  Following a June 
1996 RO hearing, the veteran's PTSD evaluation was increased 
to 30 percent.  The veteran appeals for a higher evaluation.  


FINDINGS OF FACT

1.  The veteran's PTSD is productive of no more than definite 
social and industrial impairment.

2.  The veteran's PTSD is productive of some occupational and 
social impairment with no more than occasional decrease in 
work efficiency or intermittent periods of inability to 
perform occupational tasks due to symptoms.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996), 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1998).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from January 
1966 to November 1967, including service in Vietnam.  The 
service medical records are negative for a psychiatric 
disorder.  

In May 1994, the veteran filed a claim for service connection 
for PTSD.  

On VA examination in September 1994, the veteran reported 
that he was nervous and anxious after discharge from active 
duty.  He reported steady employment with a public utility 
company, before and since service, and he related he was 
married and lived with his family.  He said that he had 
persistent combat memories, nightmares, and difficulty with 
family relationships.  It was noted that he appeared very 
anxious, nervous, and at times tearful.  The veteran related 
that he had depression, startle reaction, isolation, and 
anhydonia.  He said that he had difficulties with 
interpersonal communication and had paranoid ideation.  He 
complained of poor concentration and memory.  He stated that 
his symptoms had gotten progressively worse.  The diagnosis 
was PTSD.  The Global Assessment of Functioning (GAF) score 
was 51-60.  

VA outpatient treatment records from November 1994 to July 
1995 contain brief summaries related to the veteran's 
individual counseling sessions for depression and PTSD 
symptoms.  The records also reflect that the veteran 
participated in group counseling sessions.  

In a May 1995 decision, the RO granted service connection for 
PTSD with a 10 percent evaluation.  

On VA examination in December 1995, the veteran reported that 
he had continued PTSD symptoms.  He related that he was 
socially isolated and was violent towards his wife.  He said 
that his symptoms were getting worse and he sometimes had 
suicidal thoughts.  It was noted that he remained employed as 
an inspector with a utility company.  The examiner observed 
that he appeared anxious, nervous, and jittery but noted that 
his affect was over demonstrated.  The examiner indicated 
that the veteran reported flashbacks, combat-related 
nightmares, interrupted sleep, startle reaction, 
watchfulness, depression, isolation, and difficulty 
communicating with his family and others.  The diagnosis was 
PTSD.  His GAF score was 51-60.  

During a June 1996 RO hearing, the veteran testified that he 
had interrupted sleep and vivid recollections of his combat 
experiences in Vietnam.  He stated that he often had violent 
rages and had a strained relationship with his son due to 
PTSD.  He said that following a period of separation, he and 
his wife were working on their marriage.  He related that he 
remained employed but he was reprimanded and denied pay 
increases for using an excessive amount of sick time.  He 
testified that he discontinued treatment for PTSD due to 
conflicts with his work schedule.  

In a September 1996 decision, the RO hearing officer 
determined that an increased evaluation to 30 percent was 
warranted for the veteran's service connected PTSD.  

On VA examination in May 1998, the veteran reported that he 
discontinued treatment for PTSD due to a work conflict.  He 
stated that he worked for the same company for over 30 years.  
He recounted his history of difficulties in his marriage and 
problems relating to his children.  He said that he had panic 
attacks, depression, sleep disturbances, exaggerated startle 
response, and impaired impulse control.  He reported that his 
PTSD symptoms were constant and unremitting since Vietnam.  
It was noted that his memory and concentration were good.  
The Axis I diagnoses were PTSD and dysthymic disorder.  The 
GAF score was 60.  

A December 1998 report of contact noted that the VA examiner 
felt that dysthymic disorder was a part of the veteran's PTSD 
and was not a separate diagnosis.  




II.  Analysis

The veteran's claim for a rating greater than 30 percent for 
his service-connected PTSD is well grounded, meaning 
plausible.  The file shows that the RO has properly developed 
the evidence, and there is no further VA duty to assist the 
veteran with his claim.  38 U.S.C.A. § 5107 (a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

During the course of the veteran's appeal, the regulations 
pertaining to evaluating psychiatric disabilities were 
revised.  The veteran's PTSD was initially evaluated under 38 
C.F.R. § 4.132, Code 9411 (effective prior to November 7, 
1996).  The old criteria provide that a 50 percent rating is 
assigned when the ability to maintain effective or favorable 
relationships with people is considerably impaired, and by 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 30 percent rating 
is assigned when there is definite impairment in the ability 
to establish or maintain effective and wholesome 
relationships with people, and the psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.

On November 7, 1996, the rating criteria for PTSD were 
revised and are now found in 38 C.F.R. § 4.130, Code 9411 
(1998).  The new rating criteria provide that a 50 percent 
rating is to be assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent rating is assigned for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

As the veteran's claim for a higher rating for PTSD was 
pending when the regulations changed, he is entitled to the 
version most favorable to him.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1990).  

The evidence of record reflects that, although the veteran 
testified that he was reprimanded and may have lost 
opportunities for raises due to use of excessive sick time, 
he has been employed with the same company for over 30 years.  
He has never been hospitalized for PTSD and outpatient 
treatment for his condition was discontinued due to work 
scheduling conflicts.  The veteran was briefly separated from 
his wife (they eventually reconciled) and had a strained 
relationship with his son.  In addition, the 1998 VA 
examination revealed a GAF of 60, conveying symptoms of 
moderate severity.  

Considering the evidence and the old rating criteria of Code 
9411, no more than a definite degree of social and industrial 
impairment from PTSD symptoms is shown.  The Board notes that 
the veteran has reported a history of marital discord, 
including a period of separation.  However, he indicated that 
they reconciled and were working on their marriage.  In any 
event, the focus of the rating process is on industrial 
impairment from the service-connected psychiatric disorder, 
and social impairment is significant only as it affects 
earning capacity.  38 C.F.R. § 4.129 (effective prior to 
November 7, 1996); 38 C.F.R. § 4.126 (effective November 7, 
1996).  Moreover, despite some reprimands at work, the 
veteran has a 30 year record of steady employment with the 
same company.  A considerable degree of industrial 
impairment, as required for a 50 percent rating under the old 
criteria, is not shown.  

Considering the new criteria of Code 9411, the evidence shows 
no more than occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
such symptoms as depressed mood, anxiety, panic attack, and 
sleep impairment.  The extent of symptoms and the associated 
occupational and social impairment, as described in the new 
criteria for a 50 percent rating, are not demonstrated by 
examination reports and other evidence.  

Under either the old or new rating criteria for Code 9411, 
the PTSD disability picture more nearly approximates the 
criteria for a 30 percent rating, than a 50 percent rating, 
and thus a rating higher than 30 percent may not be assigned.  
38 C.F.R. § 4.7.  The preponderance of the evidence is 
against a rating greater than 30 percent for PTSD.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim for a 
higher rating must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App 49 (1990).  


ORDER

A rating greater than 30 percent for PTSD is denied.  



		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

 

